DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raileanu et al. Preparation and characterization of alumina supported silicalite membranes by sol–gel hydrothermal method, Journal of Membrane Science, Volume 210, Issue 2, 2002, Pages 197-207 (Raileanu).
Regarding Claim 1, Raileanu discloses a method of forming a porous substrate comprising a silicate sol gel coating that is fully capable of functioning as a ceramic selective membrane as claimed, the method comprising: applying a ceramic precursor sol to a porous membrane substrate (abstract, porous alumina support and sodium silicate solution applied thereon); and gelling the ceramic precursor sol, using a sol-gel process (abstract, p. 199 sol gel synthesis in hydrothermal condition), to form a selective silica ceramic from the ceramic precursor sol, thereby providing a ceramic selective membrane comprising the selective silica ceramic supported by the porous membrane substrate (the method of Raileanu results in all of the structure claimed including a porous ceramic comprising a sol gel silica coating); wherein the ceramic precursor sol comprises an alkaline silicate solution (abstract, Fig. 1, p. 199, sodium silicate solution is an alkaline silicate solution as claimed).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. Superhydrophobic fabrics from hybrid silica sol-gel coatings: Structural effect of precursors on wettability and washing durability, J. Mater. Res., Vol. 25, No. 7, Jul 2010 (“WANG”).
	With respect to Claim 1, WANG discloses the method claimed, including a method of forming a ceramic selective membrane (abstract, silicate coated porous fabric is fully capable of functioning as claimed), the method comprising: applying a ceramic precursor sol to a porous membrane substrate (abstract, tetraethylorthosilicate applied to porous substrate fabric); and gelling the ceramic precursor sol (abstract, silicate deposited using sol gel process), using a sol-gel process, to form a selective silica ceramic from the ceramic precursor sol, thereby providing a ceramic selective membrane comprising the selective silica ceramic supported by the porous membrane substrate (silica sol gel coating on the porous fabric); wherein the ceramic precursor sol comprises an alkaline silicate solution (p. 1342 right column, alkaline hydrolyzed silica solution directly applied to the porous substrate).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/           Primary Examiner, Art Unit 1729